United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 





Inventors: Oostindie et al.			:
Application No. 16/872,140			:		Decision 
Filing Date: May 11, 2020			:				
Attorney Docket No. GMI-162USCN	:


This decision sua sponte withdraws the holding of abandonment for the instant application.

On April 26, 2021, the Office issued a final Office action setting a shortened statutory period for reply of three (3) months.  

A Notice of Appeal was timely filed with a payment for a three-month extension of time on October 25, 2021.

A request for continued examination (“RCE”) was timely filed with a payment for a five-month extension of time on May 24, 2022.

The Office issued a Notice of Abandonment on May 25, 2022.

In view of the timely submission of the RCE, the application is not abandoned, and the holding of abandonment is hereby withdrawn.

Technology Center Art Unit 1644 will be informed of this decision, and the technology center will update the Office’s PALM database to indicate the application is not abandoned.

Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203.  

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor 
Office of Petitions